DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on September 11, 2020.  Claims 1-19 are currently pending and have been examined.
Drawings
The drawings are objected to because, in accordance with 37 CFR 1.84(u), where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  According, the label “FIG. 1” should be removed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001] it appears that the date of the priority document, “2019”, should be –2017—to be consistent with the ADS and submitted priority document.  Appropriate correction is required.
Claim Objections
Claims 15 and 17 are objected to because of the following informalities: claims 15 and 17 include the multi-dependent claim language “to any of the preceding” although these claims only depend from a single claim.  Further, although permissible as noted in MPEP 608.01(m), claims 10 and 14 include reference characters, which were removed in the other claims in the preliminary amendment filed 9/11/2020.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the: capture module and invoice database unit in claim 1; invoice data analysis module in claim 2; Page 4 of 10Preliminary Amendment for Docket No. DTS20313PCTUSuser profile database unit and user profile data analysis module in claim 3; and search engine module in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1-3 and 17, if a claim limitation invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, it must be interpreted to cover the corresponding structure, materials, or acts in the specification and "equivalents thereof".  To comply with 35 U.S.C. 112(a), support for the means-plus- function claim limitations must be found in the specification.  The specification does not appear to contain any support for any description of any structure performing the functions of the capture module and invoice database unit in claim 1; invoice data analysis module in claim 2; Page 4 of 10Preliminary Amendment for Docket No. DTS20313PCTUSuser profile database unit and user profile data analysis module in claim 3; and search engine module in claim 17.
Claims 4-16, 18 and 19 are rejected due to their dependence on a rejected base claim.






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. For example claims 1, 2, 5, 6, 8, 12-14, 16 and 17 use the phrase “can be” making it unclear if the recited functions are being performed.  Similar examples include the phrase “provided that” in claim 3 and “allows” in claims 9-12, 15 and 18.  Other examples of indefinite claim language include “various countries” in claim 10 and “various storage folders” in claim 16.  
It is respectfully noted that the structure which goes to make up the device, or in the present case system, must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative system.  Note the format of the claims in the patents cited.
Further, the capture module and invoice database unit in claim 1; invoice data analysis module in claim 2; Page 4 of 10Preliminary Amendment for Docket No. DTS20313PCTUSuser profile database unit and user profile data analysis module in claim 3; and search engine module in claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  To the contrary, using paragraph [0014] of the specification as an example, the language of the specification is aspirational using phrases such as “it is conceivable that the server unit comprises at least one user profile database unit and at least one user profile data analysis module”.
Therefore, claims 1-19 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1 is within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 1 recites:
1. A system for automatic invoice data management, comprising at least one buyer terminal, at least one buyer payment device, at least one seller payment receiving device, at least one seller processing and/or computing device, at least one central server unit and at least one communication network, wherein the buyer terminal, the seller payment receiving device, the seller processing and/or computing device and the server unit are in data connection by means of the communication network, 
the seller payment receiving device comprising at least one capture module for capturing invoice document data and buyer and seller metadata combined with it, which can be transferred by the seller payment receiving device via the communication network to the server unit due to at least one electronic payment transaction having been correctly performed by means of the buyer payment device
wherein the server unit has at least one invoice database unit in which the invoice document data can be stored, which invoice document data can be automatically transferred by the server unit via the communication network to the buyer terminal and the seller processing and/or computing device.

Referring to the bolded limitations above, independent claim 1 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 1 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 1 only recites the simple legal or 
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 1, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claim 1 of terminals, computing devices and a server unit does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 1 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 1, this claim recites well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, electronic invoice management is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the terminals, computing devices and server unit data stores appear to be generic, known components.   Accordingly, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 1 is not patent eligible.  Dependent claims 2-19 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Hernandez (US 2017/0193469)
Claim 1 recites:
A system for automatic invoice data management, comprising at least one buyer terminal, at least one buyer payment device, at least one seller payment receiving device, at least one seller processing and/or computing device, at least one central server unit and at least one communication network, wherein the buyer terminal, the seller payment receiving device, the seller processing and/or computing device and the server unit are in data connection by means of the communication network, (Hernandez, Fig. 1, [0024], [0025], system 100 includes processing server 102, buyer 106, seller 108, payment network 110; [0030], [0038], [0047], [0092], communication networks such as Internet) 

wherein the server unit has at least one invoice database unit in which the invoice document data can be stored, which invoice document data can be automatically transferred by the server unit via the communication network to the buyer terminal and the seller processing and/or computing device.  (Hernandez, Fig. 2, [0042], processing server 102 includes invoice database 210)
Claim 2 recites:
The system for automatic invoice data management according to claim 1, wherein the server unit comprises at least one invoice data analysis module, which is in data connection with the invoice database unit and by means of which a determination of creditworthiness and/or of a VAT rate and/or turnover tax rate can be performed on a basis of a stored invoice document data and/or a history of the invoice document data can be tracked.  (Hernandez, Fig. 2, [0042], invoice database 210 may be relational database for storage, identification, updating of data sets, including data for regulatory agency 104)
Claim 3 recites:
The system for automatic invoice data management according to claim 2, wherein the server unit comprises a Page 4 of 10Preliminary Amendment for Docket No. DTS20313PCTUSuser profile database unit and a user profile data analysis module in mutual data connection, wherein unique buyer profile data and unique seller profile data are stored in the user profile database unit, wherein the buyer terminal and the seller payment receiving device are in data connection with the server unit provided that the buyer profile data are correctly matched with the 
Claim 4 recites:
The system for automatic invoice data management according to claim 1, wherein the buyer terminal is a personal computer, a tablet computer, a smartphone and/or a smartwatch, the seller payment receiving device being a card reader and the buyer payment device being a debit card.  (Hernandez, [0017], payment network hardware; [0020], debit card; [0030], computing devices of buyer 106)
Claim 5 recites:
The system for automatic invoice data management according to claim 3, wherein the user profile database unit stores buyer bank account data and seller bank account data which each can be combined with buyer profile data and seller profile data by the user profile data analysis module.  (Hernandez, Fig. 2, [0041], entity database 206)
Claim 6 recites:
The system for automatic invoice data management according to claim 5, wherein the invoice data analysis module and the user profile data analysis module are in data connection, so that the buyer profile data and the seller profile data can be also combined with respective invoice document data to result in buyer link data and seller link data.  (Hernandez, Fig. 2, [0042], invoice database 210)
Claim 7 recites:
The system for automatic invoice data management according to claim 2, wherein the invoice document data comprise a plurality of metadata containing payment information about payment amount, buyer, seller and the VAT and/or turnover tax number.  (Hernandez, Fig. 2, [0042] invoice database 210 includes data including data required by regulatory agency 104)

Claim 8 recites:
The system for automatic invoice data management according to claim 1, wherein as a result of confirmation of a payment amount by the buyer and the seller and due to at least one electronic payment transaction having been correctly performed, the invoice document data and/or retailer receipt data Page 5 of 10Preliminary Amendment for Docket No. DTS20313PCTUSof at least one card transaction can be automatically transferred by means of the seller payment receiving device via the communication network to the server unit and can be transferred back to the buyer terminal and the seller processing and/or computing device.  (Hernandez, Fig. 2, [0045], invoicing module 216)  
Claim 9 recites:
The system for automatic invoice data management according to claim 2, wherein the invoice data analysis module allows to automatically calculate turnover and/or VAT data on the basis of the invoice document data and to combine it with the invoice document data.  (Hernandez, [0044], electronic invoice may be generated based on additional data, such as rules and regulations transmitted by the regulatory agency 104)
Claim 10 recites:
The system for automatic invoice data management according to claim 2, wherein the invoice data analysis module (28) allows to automatically calculate the VAT and/or turnover tax rates and currencies of various countries on the basis of the invoice document data and to combine it with the invoice document data.  (Hernandez, [0044], electronic invoice may be generated based on additional data, such as rules and regulations transmitted by the regulatory agency 104)
Claim 11 recites:
The system for automatic invoice data management according to claim 3, wherein the user profile data analysis module allows to combine the buyer profile data with at least one buyer email account and to combine the seller profile data with at least one seller email account, so that 
Claim 12 recites:
The system for automatic invoice data management according to claim 11, wherein the user profile data analysis module allows to combine the buyer profile data and the seller profile data with further email accounts, so that invoice document data can be transferred via email to a tax consultant, auditor, a tax office or an airport department for turnover and VAT matters.  (Hernandez, Figs. 1 and 2, [0047], [0048], transmitting device 220 transmits electronic invoices to regulatory agency 104 and other suitable entities using suitable communication network)
Claim 13 recites:
The system for automatic invoice data management according to claim 11, wherein invoice document data (EBD) sent to the Page 6 of 10Preliminary Amendment for Docket No. DTS20313PCTUSbuyer and seller via email can be manually stored in the server unit by the buyer and seller by means of the buyer terminal and the seller processing and/or computing device.  (Hernandez, Fig. 2, [0045], [0049], memory 222)
Claim 14 recites:
The system for automatic invoice data management according to claim 1, wherein the invoice document data manually selected by the buyer and seller can be deleted by means of the buyer terminal (12) and the seller processing and/or computing device (18).  (Hernandez, Fig. 1, [0034], format and content electronic invoice image is based on the entity to whom the image is being electronically transmitted including buyer 106)


Claim 15 recites:
The system for automatic invoice data management according to any of the preceding claim 3, wherein the user profile data analysis module allows to combine the buyer profile data with at least one buyer user name and at least one buyer password and to combine the seller profile data with at least one seller user name and at least one seller password.  (Hernandez, Fig. 1, [0030], [0031], invoicing data includes name and authentication information; Fig. 2, [0041], entity database) 
Claim 16 recites:
The system for automatic invoice data management according to claim 2, wherein the invoice document data can be categorized in various storage folders in the invoice database unit by means of the invoice data analysis module.  (Hernandez, Fig. 2, [0042], invoice database 210 is relational database of structured data sets)
Claim 17 recites:
The system for automatic invoice data management according to any of the preceding claim 3, wherein the server unit comprises a search engine module (34), which is in data connection with the invoice data analysis module (28) and the user profile data analysis module (32), and by means of which the invoice database unit (26) and the user profile database unit (32) is searchable according to specific search criteria which can be transferred to the search engine module by means of the buyer terminal (12) and/or the seller processing and/or computing device via the communication network. (Hernandez, Fig. 2, [0043], querying module 214 of processing server 102)
Claim 18 recites:
The system for automatic invoice data management according to claim 2, wherein the invoice data analysis module allows, on the basis of the invoice document data, to automatically consider a debit order with discount and/or abatement and to combine it with the invoice document data.  (Hernandez, [0062], discount)
Claim 19 recites:
The system for automatic invoice data management according to claim 1, wherein the buyer terminal and the seller payment receiving device each comprise an NFC interface.  (Hernandez, [0071], near field communication)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hyun (US 2021/00197) discusses generating a file with receipt information, [0181].
Tada (US 2020/0175491) discusses provisioning of receipt information, Abstract.
Ulrich (US 10,475,005) discusses e-receipts, Fig. 5.
Sadiq (US 2018/0089647) discusses electronic transaction records, Title.
Shah (US 2017/0309137) discusses direct provisioning of electronic transaction data, Title.
Cheng (US 2012/0271725) discusses electronic transaction record distribution, Title.
Murphy (US 2014/0195361) discusses e-receipt management, Fig. 2.
Roberts (US 2018/0025396) discusses transaction record database, Fig. 3.
Kim (US 2005/0098623) discusses VAT as part of transaction data, [0088].
Maenpaa (US 2014/0244462) discusses VAT as part of transaction data, [0046].
Muller (US 2020/0058024) discusses detailed transaction information, Fig. 5.
Khan (US 2015/0348000) discusses secure element for transactions, Fig. 3.
Bhinder (US 2012/0290422) discusses electronic receipt system, Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692